 



Exhibit 10.4

 

CHANGE IN CONTROL AGREEMENT

 

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), dated October 31, 2017 (the
“Effective Date”), is entered into by and between Shore United Bank., a
commercial bank organized under the laws of Maryland (the “Bank”), and Edward
Allen (the “Executive”).

 

WHEREAS, the Bank is the wholly-owned subsidiary of Shore Bancshares, Inc., a
corporation organized under the laws of Maryland (the “Corporation”);

 

WHEREAS, the Executive is employed by the Bank as Chief Financial Officer;

 

WHEREAS, the Corporation and the Bank desire to be ensured of the Executive’s
continued active participation in the business of the Bank; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the Bank
and in consideration of the Executive’s agreeing to remain in the employ of the
Bank, the parties desire to specify the change in control payment which shall be
due to Executive in the event that the Executive’s employment with the Bank is
terminated in the specified circumstances covered by this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive and the
Bank agree as follows:

 

1.           Term.

 

(a)          The Bank agrees to employ the Executive as an at-will employee, and
the Executive agrees to be employed by the Bank as an at-will employee, subject
to the terms and conditions of this Agreement.

 

(b)          The initial term of this Agreement shall be for 12 months
commencing on the Effective Date (the “Initial Term”). Upon the expiration of
the Initial Term, this Agreement shall automatically renew for successive terms
of 12 months each (each such renewal term, together with the Initial Term, a
“Term”) without further action by the parties, unless either party shall have
served written notice on the other party at least 60 days prior to the
commencement of a new Term of such party’s decision not to renew this Agreement.
At least 120 days prior to the commencement of a new Term, the Board of
Directors of the Bank (“Board”) or a committee thereof will conduct a
comprehensive performance evaluation and review of Executive to determine
whether to give notice of non-renewal as provided herein. The evaluation and
review shall be documented in the minutes of the Board or the committee thereof.
For purposes of clarity, in the event the Board decides not to renew this
Agreement and provides proper notice as set forth above, the Executive shall
remain an at-will employee of the Bank following the termination of this
Agreement unless the Executive’s employment is sooner terminated.

 

 1 | Page

 

 

(c)          While employed by the Bank, the Executive shall (i) perform such
services for the Bank as may be consistent with the Executive’s title and such
services which are from time to time assigned to the Executive by the Bank’s
President and (ii) devote the Executive’s entire business time, attention, skill
and energy exclusively to the business of the Bank. While employed by the Bank,
the Executive shall not engage or prepare to engage in any other business
activity, whether or not such business activity is pursued for gain, profit or
other economic or financial advantage; provided, however, that the Executive may
engage in appropriate civic, charitable or religious activities and devote a
reasonable amount of time to private investments or boards or other activities
provided that such activities do not interfere or conflict with the Executive’s
responsibilities.

 

2.           Change in Control Payment.

 

(a)          If within 12 months after any Change in Control (as hereinafter
defined) of the Corporation or the Bank, the Executive’s employment with the
Bank is terminated by the Bank without Cause (as hereinafter defined) or
Executive terminates his employment for Good Reason (as hereinafter defined),
the Executive shall be paid an amount equal to 1.50 times the Executive’s “base
amount” as defined in Section 280G(b)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”) and regulations promulgated thereunder. Subject to
Section 2(h), said sum shall be paid to the Executive in one lump sum on the
60th day following the Executive’s termination, provided that the Executive has
executed and submitted a release of claims and the statutory period during which
Executive is entitled to revoke the release of claims has expired on or before
that 60th day. In addition, all unexercised or unvested equity awards, or
portions thereof, held by the Executive as of the date of termination shall vest
or terminate and be exercisable in accordance with their terms. The termination
of the Executive’s employment hereunder shall not impair any rights of the
Executive under any employee benefit or fringe benefit plans that have vested as
of the date of termination, which said rights shall be administered after
termination of employment in accordance with the terms of such plans.

 

(b)          Cause. For purposes of this Agreement, the term “Cause” means: (i)
the Executive’s “Disability” (as hereinafter defined); (ii) an action or failure
to act by the Executive constituting fraud, misappropriation or damage to the
property or business of the Corporation or the Bank; (iii) conduct by Executive
that amounts to fraud, personal dishonesty or breach of fiduciary duty; (iv)
Executive’s conviction (from which no appeal may be, or is, timely taken) of a
felony or willful violation of any law, rule or regulation (other than traffic
violations or similar offenses); (v) the Executive’s breach of any of his
obligations hereunder; (vi) the unauthorized use, misappropriation or disclosure
by the Executive of any Confidential Information (as hereinafter defined) of the
Corporation or the Bank or of any confidential information of any other party to
whom the Executive owes an obligation of nondisclosure as a result of his
relationship with the Corporation and the Bank; (vii) the willful violation of
any final cease and desist or consent order; (viii) a knowing violation by
Executive of federal and state banking laws or regulations which is likely to
have a material adverse effect on the Corporation or the Bank, as determined by
the Board; (ix) the determination by the Board, in the exercise of its
reasonable judgment and in good faith, that Executive’s job performance is
substantially unsatisfactory and that he has failed to cure such performance
within a reasonable period (but in no event more than thirty (30) days) after
written notice specifying in reasonable detail the nature of the unsatisfactory
performance; (x) Executive’s material breach of any of the Corporation’s or the
Bank’s written policies; or (xi) the issuance of any order by the Maryland
Commissioner of Financial Regulation, the Federal Deposit Insurance Corporation,
the Board of Governors of the Federal Reserve System, or any other supervisory
agency with jurisdiction over the Corporation or the Bank permanently
prohibiting the continued service of the Executive with the Bank. No act or
failure to act on the part of the Executive shall be considered “willful” unless
it is done, or omitted to be done, by the Executive in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Corporation and the Bank. Any act or failure to act that is
based upon authority given pursuant to a resolution duly adopted by the Board,
or upon the advice of legal counsel for the Corporation and the Bank, shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interest of the Corporation and the Bank.

 

 2 | Page

 

 

(c)          Disability. For purposes of this Agreement, the term “Disability”
shall have the meaning given to such term in the long-term disability policy
available to Executives of the Corporation and the Bank, as amended or replaced
from time to time.

 

(d)          Change in Control. For purposes of this Agreement, a “Change in
Control” shall be deemed to have occurred if the conditions set forth in any one
of the following paragraphs shall have been satisfied:

 

(i)          any one person, or more than one person acting as a group, acquires
ownership of securities of the Bank or of the Corporation that, together with
securities held by such person or group, constitutes more than 50 percent (50%)
of the total fair market value or total voting power of the securities of the
Bank or of the Corporation, as the case may be;

 

(ii)         either (A) any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of
securities of the Bank or of the Corporation possessing 35 percent (35%) or more
of the total voting power of the securities of the Bank or of the Corporation,
as the case may be; or (B) a majority of members of the Board of the Bank or of
the Board of Directors of the Corporation is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board of the Bank or of the Board of Directors of the
Corporation, as the case may be, prior to the date of the appointment or
election; or

 

 3 | Page

 

 

(iii)        any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Bank or from the
Corporation that have a total gross fair market value equal to or more than 40
percent (40%) of the total gross fair market value of all of the assets of the
Bank or of the Corporation, as the case may be, immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Bank or of the Corporation, as the case may be, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

Notwithstanding the foregoing, the acquisition of ownership or control of voting
stock of the Bank or of the Corporation, individually or collectively, by the
Corporation or one of its affiliates or any benefit plan sponsored by the
Corporation or any of its affiliates shall not constitute a Change in Control.

 

(e)          Good Reason. For purposes of this Agreement, the term “Good Reason”
shall mean termination by the Executive within 12 months following a Change in
Control based on:

 

(i)          Without the Executive’s express written consent, a material adverse
change made by the Bank which would reduce the Executive’s functions, duties or
responsibilities as Chief Financial Officer of the Bank.

 

(ii)         Without the Executive’s express written consent, a 5% or greater
reduction by the Bank in the Executive’s Base Salary as the same may be
increased from time to time; or

 

(iii)        Without the Executive’s express written consent, the Bank requires
the Executive to be based at a location more than 50 miles from Easton, Maryland
(which requirement shall be deemed to be a material change in the geographic
location at which the Executive must perform services for the Bank), except for
required travel on business of the Bank to an extent substantially consistent
with the Executive’s present business travel obligations.

 

Good Reason shall, for all purposes under this Agreement, be construed and
administered in manner consistent with the definition of “good reason” under
Treasury Regulation §1.409A-1(n).

 

(f)          Full Compensation. The payments made pursuant to this Section 2
shall be considered full compensation in payment for all claims under this
Agreement, and the Executive shall not be entitled to any other compensation.

 

 4 | Page

 

 

(g)          Deduction for Amounts Due Bank. Upon termination of the Executive’s
employment with the Bank, subject to any restrictions imposed by applicable law,
the Bank shall have the right to deduct from the amount due the Executive any
amounts which the Executive owes the Bank. Such right shall apply only to debts
that were incurred in the ordinary course of the employment relationship and in
no event shall the Bank have the right to deduct an amount in excess of $5,000
in any year from any payment that would be considered deferred compensation
under Section 409A of the Code. In no event shall the Bank have the discretion
to deduct any amount pursuant to this Section 2(g) to the extent such deduction
would be considered a prohibited acceleration under Section 409A of the Code.
Any offset under this Section 2(g) shall comply with Section 1.409A –
2(j)(4)(xiii) of the Treasury Regulations.

 

(h)          Compliance with Section 409A of the Code. This Agreement is
intended to comply with Section 409A of the Code and its corresponding
regulations, or an exemption, and payments may only be made in a manner
permitted by Section 409A of the Code, to the extent applicable. Severance
benefits under the Agreement are intended to be exempt from Section 409A to the
maximum extent possible under the "separation pay exception, the “short-term
deferral exception,” or another exception under Section 409A of the Code. For
purposes of Section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may the Executive, directly or indirectly,
designate the calendar year of a payment. If a payment obligation under this
Agreement arises on account of the termination of Executive’s employment
hereunder while the Executive is a “specified employee” (as defined under
Section 409A of the Code, and determined in good faith by the Bank), any payment
of “deferred compensation” (as defined in Treasury Regulation Section
1.409A-1(b)(1), after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such termination of employment shall be paid, with interest, in
a lump sum, within 15 days after the end of the six-month period beginning on
the date of such termination or, if earlier, within 15 days after the
appointment of the personal representative or executor of the Executive’s estate
following his death.

 

3.           Non-Solicitation.

 

(a)          Restrictive Covenants. During the Executive’s employment with the
Bank and for 12 months after the Executive ceases, for any reason, to be an
employee of the Bank, the Executive shall not, directly or indirectly, as owner,
partner, director, officer, employee, agent, consultant, advisor, contractor or
otherwise, whether for consideration or without consideration, for the benefit
of any individual, group, corporation, partnership, trust, association, joint
venture, pool, syndicate, sole proprietorship, unincorporated organization or
any other form of entity not specifically listed herein (a “Person”) other than
for the Corporation and/or any of its affiliates (the “Employer Group”), take
any of the following actions:

 

(i)          solicit any Business Relation (as hereinafter defined) to purchase,
or sell or otherwise provide to any Business Relation, any products or services
which are comparable to, or which are intended to substitute for, products or
services offered by the Corporation and/or any of its affiliates (the
“Non-Compete Group”) during the Executive’s employment with the Bank;

 

 5 | Page

 

 

(ii)         employ, engage or solicit for employment or for engagement as an
independent contractor or consultant, any Person who was employed by, or any
Person who was engaged as an independent contractor by, any member of the
Non-Compete Group during the preceding 24 months;

 

(iii)        employ, engage or solicit for employment any employee of the
Corporation or the Bank, whether or not such employee is a full-time employee or
a temporary employee of the Corporation or the Bank and whether or not such
employment is pursuant to written agreement and whether or not such employment
is for a determined period or is at will; or

 

(iv)        encourage any Person to reduce its business with any member of the
Non-Compete Group or to reduce its employment with or provision of services to
any member of the Non-Compete Group.

 

Provided, however, that nothing in this Section 3(a) shall be deemed to prevent
or limit the right of the Executive to own up to a five percent (5%) interest in
the securities of a Person that are registered under Section 12 of the
Securities Exchange Act of 1934, as amended.

 

(b)          Business Relation Defined. For purposes of this Agreement, the term
“Business Relation” means any Person who, at any time during the Executive’s
employment with the Bank, was a Person (i) that is or was a customer of any
member of the Non-Compete Group, (ii) that had entered into any contract or
other arrangement with any member of the Non-Compete Group for the provision of
services or the sale of products, (iii) to whom any member of the Non-Compete
Group furnished or planned to furnish a proposal for the performance of services
or the sale of products, or (iv) with whom any member of the Non-Compete Group
entered or agreed to enter into any other business relationship such as a joint
venture, collaborative agreement, joint development agreement, teaming
arrangement or agreement, or similar arrangement or understanding for the
provision of services or sale of products.

 

4.           Confidential Information.

 

(a)          Covenant. The Executive acknowledges that his relationship with the
Corporation and the Bank shall of necessity provide him with specialized
knowledge concerning the Employer Group, which, if used for the benefit of
others or disclosed to others, could cause serious harm to the Employer Group.
Accordingly, the Executive covenants that he shall not at any time, directly or
indirectly, use, appropriate or disclose to others, or permit the use of or
appropriation by or disclosure to others of, any Confidential Information (as
hereinafter defined) except as expressly provided herein.

 

(b)          Permitted Use. While employed with the Bank, the Executive may use
Confidential Information only for the purpose that is necessary to the carrying
out of the Executive’s duties as set forth herein or assigned to him by the
Bank, and the Executive may not make use of any Confidential Information after
he is no longer an employee of the Bank.

 

 6 | Page

 

 

(c)          Confidential Information Defined. For purposes of this Agreement,
the term “Confidential Information” means all information of any member of the
Employer Group, whether oral, written, computerized, digitized or otherwise,
regarding the business of the Employer Group, including, without limitation,
information regarding the Employer Group’s customers, referral sources,
insurance carriers, sales and marketing information, costs, prices, earnings,
business plans, financial information and forecasts, contracts, business
arrangements, methods of operation, business strategies, prospects, and
Intellectual Property (as hereinafter defined), whether or not such information
is deemed “trade secrets” under applicable law. Confidential Information does
not include information that (i) becomes generally available to the public other
than as a result of disclosure by the Executive in violation of this Agreement,
(ii) was available to the public on a non-confidential basis from a source other
than the Employer Group, (iii) is made available to a third party on a
non-confidential basis by the Employer Group, (iv) was already known to the
Executive at the time of disclosure by the Employer Group, or (v) is required to
be disclosed by legal process or applicable law.

 

5.          Intellectual Property. The Executive agrees that any and all
information, reports, other documents and other works (whether in an electronic
format or otherwise) created by the Executive for or on behalf of the
Corporation and the Bank during the Executive’s service with the Bank, whether
or not developed on the Bank’s premises or equipment or during the Bank’s normal
business hours (the “Intellectual Property”), are and shall remain works made
for hire and the sole and exclusive property of the Corporation and the Bank. To
the extent that such Intellectual Property is not considered work made for hire,
the Executive hereby assigns to the Bank (or its nominee) any and all interest
that the Executive may now or in the future have in the Intellectual Property.
Upon request by the Bank, the Executive shall execute and deliver to the Bank
any document or instrument that may be necessary to secure or perfect the Bank’s
title to or interest in any Intellectual Property so assigned.

 

6.           Return of Property. The Executive agrees that upon termination of
his employment with the Bank, he will:

 

(a)          promptly return to the Bank all Confidential Information, all
Intellectual Property, and all other property of the Bank, including but not
limited to all correspondence, manuals, notebooks, lists of customers and
suppliers, computer programs, disks and any documents, materials or property,
whether written or stored on computerized medium, and all copies in his
possession or control;

 

(b)          not take any action to preserve or regain access to such
information through any means, including but not limited to access to the Bank’s
facilities or through a computer or other digital or electronic means; and

 

 7 | Page

 

 

(c)          promptly pay all amounts due, owing or otherwise payable by him to
the Bank.

 

The Executive expressly authorizes the Bank to withhold any amounts payable to
him, including for compensation, reimbursement and otherwise, until he has
complied with this Section 6, subject to the terms of Section 2(g).

 

7.           No Disparaging Statements. During the Executive’s employment with
the Bank and for 12 months after the Executive ceases to be an employee of the
Bank, the Executive will not make any statements or comments of a disparaging
nature to third parties regarding any member of the Employer Group or its
officers, directors, personnel or products.

 

8.           Executive’s Representations and Warranties.

 

(a)          No Prior Agreements. The Executive represents and warrants that he
is not a party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding which in any manner would limit or otherwise affect
his ability to perform his obligations hereunder, including without limitation
any contract, agreement or understanding containing terms and provisions similar
in any manner to those contained in Sections 3, 4, 5 or 7 of this Agreement.

 

(b)          Confidential Information of Others. The Executive represents,
warrants and covenants that he will not disclose to the Bank, or otherwise use
in the course of his service with the Bank, any confidential information which
he is restricted from disclosing or using pursuant to any other agreement or
duty to any other person.

 

9.           Remedies.

 

(a)          Arbitration of Disputes. If a dispute arises with respect to the
enforcement or interpretation of any provision of this Agreement (other than a
dispute to be resolved under Section 9(b)), then the parties hereto agree to
submit the dispute to non-appealable binding arbitration. Such arbitration shall
be conducted before a board of three arbitrators, with one member selected by
the Executive, one member selected by the Employer, and the third member
selected by the first two arbitrators. The party responsible for the payment of
the costs of such arbitration (including any legal fees and expenses incurred by
the Executive) shall be determined by the board of arbitrators. The board of
arbitrators shall be bound by the rules of the American Arbitration Association
in making its determination. The parties hereto agree that they and their heirs,
personal representatives, successors, and assigns shall be bound by the decision
of such board of arbitrators with respect to any controversy properly submitted
to it for determination.

 

 8 | Page

 

 

(b)          Disputes Arising Under Sections 4 Through 8. The Executive
recognizes that a violation by him of any provision of Sections 4 through 8,
inclusive, of this Agreement may cause irreparable injury to the Corporation and
the Bank, and that there may be no adequate remedy at law for such violation.
Therefore, the Executive agrees that, in addition to any other remedies for its
violation hereof available to the Bank, which shall include the recovery of all
damages incurred, as well as reasonable attorney’s fees and other costs, the
Bank shall have the right, in the event of the breach or threatened breach of
any provision hereof by the Executive to obtain an injunction and/or temporary
restraining order against such breach or threatened breach or specifically
enforce this Agreement. The Bank’s rights and remedies specified in this Section
9(b) are in addition to and not in lieu of any rights available under applicable
law and regulations, including, without limitation, those laws and regulations
governing trade secrets and other proprietary information.

 

10.          Miscellaneous.

 

(a)          Withholding of Taxes. All compensation and benefits payable
pursuant to this Agreement shall be subject to all applicable tax withholding
requirements.

 

(b)          Compliance with Banking Laws. Any payments made to the Executive
pursuant to this Agreement, or otherwise, are subject to, and conditioned upon
their compliance with 12 U.S.C. Section 1828(k) and any regulations promulgated
thereunder.

 

(c)          Suspension of Employment by Regulators. In the event the Executive
is temporarily prohibited from participating in the conduct of the affairs of
the Corporation or the Bank pursuant to notice served by a regulatory agency
having jurisdiction over the Corporation and the Bank, unless stayed by
appropriate proceedings, then the Bank’s obligations under this Agreement shall
be suspended and the Executive shall have no right to any payment of
compensation, as of the date such notice is served on the Bank. If the charges
specified in any such notice shall be dismissed, then the Bank shall (i) pay the
Executive any compensation withheld from the Executive pursuant to the
suspension of the Bank’s obligations as required by this Section 10(c) as soon
as practicable following the completion of continued employment for 30 days
following such dismissal and (ii) reinstate the obligations so suspended.

 

(d)          Entire Agreement; Amendment. This Agreement supersedes all prior
agreements, written and oral, between the parties with respect to its subject
matter, is intended as a complete and exclusive statement of the terms of the
agreement between the parties with respect thereto, and may be amended only by a
writing signed by both parties hereto. The Bank and the Executive agree to
execute any and all amendments to this Agreement permitted under applicable law
that the Bank’s legal counsel determines to be necessary to ensure compliance
with the distribution provisions of Section 409A of the Code or to otherwise
ensure that this Agreement complies with Section 409A of the Code.

 

(e)          Nonwaiver. The failure of either party to insist upon strict
adherence to any term of this Agreement on any occasion will not operate as a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. Any waiver must be
in a writing signed by the party to be charged therewith.

 

 9 | Page

 

 

(f)          Assignment. The Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their successors and assigns and their
representatives. This Agreement may not be assigned by either party without the
consent of the other party, except that the Bank may assign all of its rights
and delegate performance of all of its obligations hereunder in connection with
a Change in Control.

 

(g)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be an original, but all of which together will
constitute the same instrument.

 

(h)          Headings. The headings in this Agreement are for convenience of
reference only and should not be given any effect in the interpretation of this
Agreement.

 

(i)          Governing Law. This Agreement shall be governed in all respects
whether as to validity, construction, capacity, performance or otherwise, by the
laws of the State of Maryland, without regard to any provision that would result
in the application of the laws of any other state or jurisdiction, except to the
extent that Federal law shall be deemed to apply.

 

(j)          Interpretation. This Agreement is intended to comply with, or
otherwise be exempt from, Section 409A of the Code and any regulations and
Treasury guidance promulgated thereunder. If the Bank determines in good faith
that any provision of this Agreement would cause the Executive to incur an
additional tax, penalty, or interest under Section 409A of the Code, then the
Bank and the Executive shall use reasonable efforts to reform such provision, if
possible, in a mutually agreeable fashion to maintain to the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code or causing the imposition of such
additional tax, penalty, or interest under Section 409A of the Code. As used in
this Agreement, the terms “termination of employment”, “resignation” and words
of similar import mean, for purposes of any payments under this Agreement that
are payments of deferred compensation subject to Section 409A of the Code, the
Executive’s “separation from service” as defined in Section 409A of the Code.

 

(k)          Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity and enforceability of the other provisions hereof.

 

(l)          Employer Policies, Plans and Programs. Except as expressly provided
otherwise in this Agreement, whenever any rights under this Agreement depend on
the terms of a policy, plan, or program established or maintained by the
Employer Group, any determination of such rights will be made on the basis of
the policy, plan, or program in effect at the time as of which such
determination is made. No reference in this Agreement to any policy, plan, or
program established or maintained by the Employer Group precludes any member of
the Employer Group from prospectively or retroactively changing or amending or
terminating that policy, plan, or program or adopting a new policy, plan, or
program in lieu of the then existing policy, plan, or program.

 

 10 | Page

 

 

(m)          Survival of Terms. The provisions of Sections 2 through 7,
inclusive, and Sections 9 and 10 of this Agreement shall survive the termination
of the Executive’s employment hereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written above.

 

ATTEST:               Shore UNITED BANK

 

/s/ W. David Morse   By: /s/ Frank E. Mason, III W. David Morse, Secretary  
Name: Frank E. Mason, III     Title: Chairman of the Board

 

WITNESS:   EXECUTIVE:       /s/ W. David Morse   /s/ Edward Allen W. David
Morse, Secretary   Edward Allen

 



 11 | Page

